t c memo united_states tax_court peter s peracchio petitioner v commissioner of internal revenue respondent docket no filed date p transferred limited_partner interests in a family limited_partnership pt to a family_trust t pursuant to two separate transactions in one of the transactions p transferred a 47-percent limited_partner interest to t for no consideration in the other transaction p transferred a 48-percent limited_partner interest to t in exchange for t’s promissory note in the amount of dollar_figure held fair_market_value of the transferred pt interests determined see sec_2512 i r c eric m nemeth michael j mulcahy and brian c bernhardt for petitioner john w stevens for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice_of_deficiency respondent determined a deficiency in federal gift_tax for calendar_year with respect to petitioner in the amount of dollar_figure petitioner timely filed a petition for redetermination the dispute involves the value of interests in a family limited_partnership transferred by petitioner to a family_trust unless otherwise noted all section references are to the internal_revenue_code in effect on the date of the transfers and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time he filed the petition petitioner resided in grosse pointe woods michigan formation of the trust and the partnership on date the valuation_date petitioner as settlor and petitioner’s wife as trustee executed a_trust agreement creating the peracchio family_trust the trust on the same day petitioner the trust and petitioner’s son john r peracchio executed an agreement of limited_partnership the partnership_agreement with respect to peracchio investors l p a delaware limited_partnership the partnership petitioner contributed cash and securities with a designated value of dollar_figure to the partnership in exchange for a 5-percent general_partner interest and a 4-percent limited_partner interest in the partnership which collectively represented big_number partnership units petitioner’s son contributed dollar_figure to the partnership in exchange for a 05-percent general_partner interest in the partnership which represented one partnership unit the trust contributed dollar_figure to the partnership in exchange for a 05-percent limited_partner interest in the partnership which also represented one partnership unit transfers of partnership units also on the valuation_date petitioner made three transfers of partnership units petitioner gratuitously transferred partnership units representing dollar_figure percent of all partnership units outstanding to his son to be held in the capacity of a general_partner petitioner also gratuitously transferred partnership units representing dollar_figure percent of all partnership units outstanding to the trust to be held in the capacity of a limited_partner petitioner transferred an additional big_number partnership units representing dollar_figure percent of all partnership units outstanding to the trust to be held in the capacity of a limited_partner in exchange for the trust’s promissory note in the amount of dollar_figure after the foregoing transfers the percentage ownership of the partnership was as follows general partners peter s peracchio john r peracchio limited partners peter s peracchio peracchio family_trust total partnership assets the partnership’s assets on the valuation_date consisted entirely of cash and marketable_securities the partnership’s domestic stock portfolio on that date consisted of shares in companies with no apparent concentration in any particular industry relevant provisions of the partnership_agreement among other things the partnership_agreement provides as follows the partnership will continue in existence until november the termination_date unless sooner terminated in accordance with the terms of the partnership_agreement no limited_partner may withdraw his capital from the partnership the partnership held certain marketable_securities indirectly through investment funds including open-end investment funds we understand from the expert reports received into evidence in this case that although shares of open-end investment funds are not themselves publicly traded a holder thereof generally can liquidate his investment at any time by tendering his shares to the fund for repurchase at a price equal to their pro_rata share of the fund’s net asset value nav prior to the termination_date without the written consent of the general partners partners may freely transfer their partnership units to or for the benefit of certain family members and charitable organizations permitted transferees a partner desiring to transfer his partnership units to someone other than a permitted transferee must first offer those units to the partnership on the same terms and conditions the partnership then ha sec_30 days to exercise its option to purchase such units regardless of the identity of the transferee no transferee of partnership units can attain the legal status of a partner in the partnership without the unanimous consent of all general partners limited partners have no right to participate in the management of the partnership’s affairs and partnership_distributions are subject_to the discretion of the general partners the gift_tax_return petitioner timely filed form_709 united_states gift and generation skipping transfer_tax return for the form_709 in a statement attached to the form_709 petitioner reported his gratuitous transfer of partnership units to his son at a value of dollar_figure in the same statement petitioner reported his gratuitous transfer of partnership units to the trust at a value of dollar_figure in another attachment to the form_709 petitioner disclosed that he had determined the value of his gratuitous transfer to the trust by multiplying the number of partnership units transferred by their designated per unit value of dollar_figure and applying a combined discount of percent for lack of control and lack of marketability to the resulting figure the notice_of_deficiency by the notice_of_deficiency respondent determined a deficiency in federal gift_tax with respect to petitioner in the amount of dollar_figure based primarily on an increase in taxable_gifts in the amount of dollar_figure specifically respondent increased the value of petitioner’s gratuitous transfer to the trust from dollar_figure to dollar_figure and determined an additional gift in the amount of dollar_figure representing the amount by which according to respondent the value of the additional big_number partnership units transferred by petitioner to the trust exceeded the consideration received therefor respondent based his determination on four alternative theories that the partnership lacks economic_substance and respondent also determined that in preparing the form_709 petitioner failed to account for dollar_figure of taxable_gifts made in prior years petitioner does not dispute that determination and has paid the portion of the asserted deficiency plus interest attributable thereto respondent did not adjust the value of petitioner’s gratuitous transfer of partnership units to his son therefore should be disregarded for federal gift_tax purposes that the partnership_agreement should be treated as a restriction on the right to sell or use property ie the property underlying the transferred partnership units which must be disregarded under sec_2703 in determining the federal gift_tax value of such property that the provision in the partnership_agreement restricting a limited partner’s ability to liquidate his interest by withdrawing from the partnership should be treated as an applicable_restriction under sec_2704 which must be disregarded in determining the federal gift_tax value of the transferred partnership units and that in determining the fair_market_value of the transferred partnership units under the general valuation rule_of sec_2512 no discounts for lack of control and lack of marketability are warranted respondent has since abandoned the first three of those four alternative theories and has modified his position with respect to the remaining theory to allow for a 4-percent discount for lack of control and a 15-percent discount for lack of marketability i introduction opinion we must determine the fair_market_value as of the date of transfer of 47-percent and 48-percent limited_partner interests the gifted interest and the sold interest respectively and collectively the transferred interests in peracchio investors l p the partnership transferred by petitioner to the peracchio family_trust the trust in separate transactions occurring on date the valuation_date the parties agree that because the partnership’s assets on the valuation_date consisted entirely of cash and marketable_securities the partnership’s net asset value nav on that date is the appropriate starting point for determining the fair_market_value of the transferred interests the parties further agree that in valuing the transferred interests it is appropriate to discount each interest’s pro_rata share of the partnership’s nav to reflect the lack of control and lack of marketability inherent in the transferred interests the parties disagree on the magnitude of those discounts for purposes of reporting the value of the gifted interest on his federal gift_tax_return and establishing the consideration for the sold interest petitioner applied a combined discount of percent respondent contends that 4-percent and 15-percent discounts for lack of control and lack of marketability respectively are appropriate yielding a combined discount applying the separate discounts serially of dollar_figure percent we use the term sold interest solely for descriptive convenience ie without regard to the proper characterization for federal gift_tax purposes of petitioner’s transfer of that interest petitioner bears the burden_of_proof rule a ii law sec_2501 imposes a tax on the transfer of property by gift sec_2512 provides that if a gift is made in property the value of the property on the date of the gift is considered the amount_of_the_gift sec_25_2512-1 gift_tax regs provides that the value of property for federal gift_tax purposes is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the willing buyer and willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the donor and the donee 94_tc_193 citing estate of bright v petitioner does not raise the applicability of sec_7491 which operates to shift the burden_of_proof to the commissioner in certain circumstances see rule a however petitioner argues for the first time in his posttrial reply brief that under general principles of federal tax law respondent bears the burden_of_proof on the ground that the notice_of_deficiency is arbitrarily excessive and without foundation as petitioner did not timely raise that issue we decline to consider it see eg 79_tc_415 it is well settled that this court will not consider issues raised for the first time on brief when to do so prevents the opposing party from presenting evidence or arguments that might have been presented if the issue had been timely raised united_states 658_f2d_999 5th cir the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage estate of newhouse supra pincite iii expert opinions a introduction in this case the parties rely exclusively on expert testimony to establish the appropriate discounts to be applied in determining the fair_market_value of the transferred interests of course we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 estate of newhouse v commissioner supra pincite although we may largely accept the opinion of one party’s expert over that of the other party’s expert see 74_tc_441 we may be selective in determining what portions of each expert’s opinion if any to accept 86_tc_547 finally because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of although the cited cases involved the federal estate_tax it is well settled that the federal estate_tax and the federal gift_tax being in_pari_materia should be construed together see eg 283_f3d_1258 n 11th cir citing 340_us_106 affg 115_tc_376 values that may be properly derived from consideration of all the evidence estate of true v commissioner tcmemo_2001_167 citing 538_f2d_927 2d cir affg t c memo b petitioner’s experts petitioner offered timothy r dankoff and charles h stryker as expert witnesses to testify concerning the value of the transferred interests mr dankoff is a partner in plante moran llp an accounting and management consulting firm he is accredited as a senior appraiser by the american society of appraisers and has been involved in business valuation activities since mr stryker is a partner in the valuation and appraisal group of bdo seidman llp an accounting and consulting firm he has been performing valuation services for approximately years the court accepted mr dankoff and mr stryker as experts in valuation and received into evidence as their expert testimony their respective written analyses regarding the value of the transferred interests in his written report mr dankoff concludes that based on a 7-percent minority interest discount and a 35-percent marketability discount the fair market values of the gifted interest and the sold interest on date days after the valuation_date were dollar_figure and dollar_figure respectively mr stryker concludes in his written report that based on a percent minority interest discount and a 40-percent marketability discount the fair_market_value of the gifted interest on the valuation_date was dollar_figure mr stryker did not separately calculate the fair_market_value of the sold interest c respondent’s expert respondent offered francis x burns as an expert witness to testify concerning the value of the transferred interests mr burns is managing director of intecap inc a financial consulting firm that specializes in valuation services he has been performing valuation services for approximately years and has testified as an expert in several valuation cases the court accepted mr burns as an expert in valuation and received into evidence as his expert testimony his written analysis regarding the value of the transferred interests in his written report mr burns concludes that based on a 4-percent minority interest discount and a 15-percent marketability discount the fair market values of the gifted interest and the sold interest on the valuation_date were dollar_figure and dollar_figure respectively iv discussion a net asset value of the partnership mr dankoff’s firm valued the assets petitioner contributed to the partnership the contributed assets at dollar_figure in his written report mr dankoff acknowledges that such figure upon which petitioner’s other expert mr stryker relied as well is based on values reported in brokerage account statements as of date days after the valuation_date respondent’s expert mr burns concludes in his written report that the value of the contributed assets on the valuation_date was dollar_figure we accept mr burns’s conclusion in that regard taking into account the dollar_figure in cash contributed by the other partners of the partnership we conclude that the partnership’s nav on the valuation_date was dollar_figure b minority interest lack of control discount introduction pursuant to the partnership_agreement a hypothetical buyer of all or any portion of the transferred interests would have limited control of his investment for instance such holder would have no say in the partnership’s investment strategy and could not unilaterally recoup his investment by forcing the partnership either to redeem his interest or to undergo a complete_liquidation the parties agree that the hypothetical mr stryker also inappropriately added approximately dollar_figure of interest earned by the partnership in date mr burns actually identifies that figure as the partnership’s nav in doing so he overlooks the dollar_figure contributed by the other partners which the parties have stipulated although the parties stipulated that for purposes of the notice_of_deficiency respondent relied on the valuation of the contributed assets by mr dankoff’s firm the parties did not stipulate the accuracy of that figure willing buyer of a transferred interest would account for such lack of control by demanding a reduced sales_price ie a price that is less than the interest’s pro_rata share of the partnership’s nav comparison to closed end investment funds a overview each expert witness determined a minority interest discount for the transferred interests by reference to shares of publicly traded closed end investment funds which typically trade at a discount relative to their share of fund navdollar_figure the idea is that since such shares by definition enjoy a high degree of marketability those discounts must be attributable at least to some extent to a minority shareholder’s lack of control_over the investment funddollar_figure we understand from the expert reports received into evidence in this case that unlike a shareholder of an open-end fund and similar to a holder of a limited_partner interest in the partnership a shareholder of a closed end fund cannot obtain the liquidation value of his investment ie his pro_rata share of the fund’s nav at will by tendering his shares to the fund for repurchase that there are other factors involved in the pricing of closed end fund shares is evidenced by the fact that shares of some funds trade at a premium relative to their share of fund nav in his written report mr burns suggests that positive pricing factors include heightened investor interest in the specific attributes of a fund while additional negative pricing factors ie in addition to lack of control include fund management fees and administration fees absent any further refinement of the data contained in the record we assume that within each sample of closed end funds we consider in our analysis such positive factors and additional negative factors continued both mr dankoff and mr burns determine a minority interest discount factor for each type of investment held by the partnership based to the extent possible on discounts observed in shares of closed end funds holding similar assetsdollar_figure they then determine their respective minority interest discounts for the transferred interests by calculating the weighted average of such factors based on the partnership’s relative holdings of each asset type that is an approach we have previously followed in the context of investment partnerships see 120_tc_358 and we shall do so again here b partnership asset categories both mr dankoff and mr burns divide the assets of the partnership into five basic categories cash and money market funds u s government bond funds municipal_bonds domestic equities and foreign equities we utilize those categories in our analysis except that we divide the municipal_bonds category into national and michigan subcategories continued roughly offset each other although petitioner’s other expert mr stryker purports to derive his minority interest discount from discounts observed in shares of closed end funds his methodology is comparatively both imprecise his 5-percent discount is not statistically derived from observed discounts and incomplete he considers only domestic equity funds for those reasons we give no weight to that portion of mr stryker’s testimony c partnership assets in each category in his written report mr burns includes a list of partnership investments and their values as of the valuation_date by asset category that list as modified by the aforementioned refinement of the municipal_bonds category and two additional classification changes13 as well as the addition of dollar_figure to the cash and money market funds category to reflect contributions by partners other than petitioner see supra note yields the following profile of partnership assets as of the valuation_date asset type fmv percentage cash money market funds u s government bond funds state local bonds mi natl muni bond funds domestic equities foreign equities total dollar_figure big_number big_number big_number big_number big_number dollar_figure d date of price nav data both mr dankoff and mr burns obtain their closed end fund data from tables prepared by lipper analytical services lipper and published in barron’s however mr dankoff relies on data as of date while mr burns utilizes data as of because money market fund is a term of art see c f_r sec_270 2a-7 b and c we have also reclassified fidelity mi muni money market and short term income fund- govt listed by mr burns as a municipal_bond fund and a u s government bond fund respectively as money market funds which is how they are classified in brokerage statements introduced into evidence date absent any explanation from mr dankoff as to why it would be more appropriate for us to use his less contemporaneous data we utilize mr burns’ price and nav data in our analysis e samples of closed end funds i cash and money market funds both mr dankoff and mr burns implicitly recognize the lack of an appropriate sample of closed end funds from which to derive a minority interest discount factor for the cash and money market funds asset category in his written report mr dankoff assigns a 5-percent discount factor to that asset category and notes that such figure is j udgmentally determined recognizing the relative risk return tradeoff of this asset category vis a vis u s government bond funds mr burns assigns a 2-percent discount factor to the cash and money market funds asset category noting without further explanation that such figure is an estimate while we find neither expert persuasive on this issue we utilize a 2-percent discount factor in our analysis on the grounds that respondent has effectively conceded that a discount factor of up to percent would be appropriate and petitioner has failed to carry his burden of persuading us that a figure in excess of percent would be appropriate ii u s government bond funds14 mr burns’ written report includes a copy of the aforementioned lipper closed end fund table published in the date edition of barron’s the lipper table that table lists funds under the heading u s gov’t bond funds and contains nav data for of those fundsdollar_figure mr dankoff winnows that sample to seven unidentified funds apparently on the basis of outliers and asset homogeneity with the subject assets mr dankoff offers no data in support of his refinement of the sample and we see no obvious outliers in the group accordingly we include in our sample as did mr burns all of the funds for which nav data is set forth in the lipper table iii state and local bonds michigan the lipper table lists five michigan funds under the heading single state muni bond we include in our sample as did mr dankoff apparently all five of those fundsdollar_figure the partnership’s lone investment in u s government bonds on the valuation_date was itself in the form of shares of a closed end investment fund putnam intermediate government pgt while it may be more appropriate under these circumstances simply to utilize that fund’s price-to-nav discount in our analysis rather than a discount derived from a sample of funds the record does not contain that information see supra note although mr dankoff does not identify the funds included in his sample he does indicate that his sample contains five funds mr burns did not create a separate sample of single state funds invested in michigan-based obligations iv national municipal_bond funds the lipper table lists funds under the heading national muni bond funds and contains nav data for of those funds as we see no obvious outliers in the data we include all of those funds in our sampledollar_figure v domestic equities the lipper table list sec_24 funds under the heading general equity funds and funds under the heading specialized equity funds mr dankoff apparently included both types of funds in his sample which is comprised of funds mr burns on the other hand limited his sample to general equity funds as referenced in our findings_of_fact the partnership’s domestic stock portfolio was widely diversified on the valuation_date we therefore follow mr burns’ lead and limit our sample to general equity funds we further limit our sample by excluding two funds from the lipper table which were trading at unusually high premiums relative to the other domestic equity funds listed in that tabledollar_figure we cannot deduce from the record whether mr burns included all of those funds in his sample however we note that the average discount of mr burns’s sample percent is very close to the average discount of our sample percent mr dankoff did not create a separate sample of national municipal_bond funds shares of mfs special val mfv and naic growth grf were trading at premiums of percent and percent respectively no other general equity fund listed in the lipper continued vi foreign equities the lipper table list sec_91 funds under the heading world equity funds and contains nav and price data for of those fundsdollar_figure unlike mr burns we exclude from our sample three funds from the lipper table which were trading at unusually high premiums relative to the other foreign equity funds listed in that tabledollar_figure f representative discount within the range of sample fund discounts mr dankoff calculates the mean average discount and the median midpoint discount with respect to each of his fund samples in each instance the median discount is greater than the mean discount mr dankoff opts to use the median rather than the mean discount with respect to each sample for purposes of determining a minority interest discount factor for each continued table was trading at a premium greater than percent by contrast discounts among general equity funds listed in the lipper table showed less variation ranging from percent to percent and averaging percent mr dankoff inexplicably derives his sample from the world income funds global bond funds listed by lipper shares of thai capital tc malaysia mf and thai ttf were trading at premiums of percent percent and percent respectively no other world equity fund listed in the lipper table was trading at a premium greater than percent by contrast discounts among world equity funds listed in the lipper table showed less variation ranging from percent to percent and averaging percent corresponding asset category of the partnership at trial he testified that medians in my opinion are often more relevant than means because it takes outliers out of the equation however mr dankoff’s written report suggests that he may have accounted for outliers by excluding them from his samples prior to determining sample medians after adjusting for outliers and asset homogeneity with the subject assets we then calculated a weighted average median discount in any event mr dankoff eventually conceded at trial that i don’t think i have a good reason as to why one was better than the other and i think either one median or mean could have been used because it seems more straightforward to us to account for obvious outliers by excluding them from the samples in question we utilize the mean discount from each of our samples as the minority interest discount factor for each corresponding asset category of the partnership g minority interest discount factor for each asset category based on the methodology described above we conclude that the appropriate minority interest discount factors for the partnership asset categories are as follows asset type discount factor cash money market funds u s government bond funds state local bonds mi natl muni bond fund sec_2 domestic equities foreign equities determination of the minority interest discount the minority interest discount factors determined above yield a weighted average discount of dollar_figure percent determined as follows asset type percent disc percent weighted percent of nav factor average cash money market funds u s government bond funds state and local bonds mi natl muni bond funds domestic equities foreign equities discount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rounding to the nearest percentage_point we conclude that the appropriate minority interest discount for the transferred interests is percent c marketability discount introduction the parties agree that to reflect the lack of a ready market for the transferred interests an additional discount should be applied to the partnership’s nav after applying the minority interest discount for purposes of determining the fair_market_value of those interests such a discount is commonly referred to as a marketability discount the parties disagree on the appropriate magnitude of that discount in the context of the transferred interests analyses of petitioner’s experts a general approach both mr dankoff and mr stryker start with a benchmark discount or range of discounts and then determine based on the factors we analyzed in mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir whether the marketability discount for the transferred interests should be greater than less than or equal to or within the benchmark discount or range of discounts because we are unpersuaded by either expert’s determination of the appropriate benchmark starting point we give little weight to their respective analyses b mr dankoff’s analysis in his written report mr dankoff states that in mandelbaum v commissioner supra the tax_court established a benchmark lack of marketability discount range of to he subsequently states that he analyzed the factors we reviewed in mandelbaum as they relate to the subject partnership in order to determine whether the partnership’s lack of marketability discount should be above below or within the range indicated by the benchmark range of to thus although mr dankoff refers to numerous empirical studies elsewhere in his report he derives his quantitative starting point percent to percent from the mandelbaum case to the extent mr dankoff believes that the benchmark range of discounts we utilized in mandelbaum v commissioner supra is controlling in this or any other case he is mistakendollar_figure nothing in mandelbaum suggests that we ascertained that range of discounts for any purpose other than the resolution of that case to the contrary we specifically stated that we were using the upper and lower limits of that range as benchmarks of the marketability discount for the shares at hand emphasis added if instead mr dankoff simply believes that such range of discounts is equally appropriate under the facts of this case he offers no justification whatsoever for that view we believe he would be hard pressed to do so the entity at issue in mandelbaum an established operating company bears little resemblance to the partnershipdollar_figure petitioner’s counsel indeed asserts in his posttrial brief that mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir sets a benchmark for lack of marketability discounts in the range of to suggesting his belief that the court in mandelbaum established a legal standard in that regard to be followed in subsequent cases petitioner indeed states in his posttrial reply brief that petitioner did not rely on the factual basis of mandelbaum or claim that the instant case should be similarly decided based on factual similarities c mr stryker’s analysis in his written report mr stryker cites a series of empirical studies known as restricted_stock studies which according to him center around a marketability discount for transfers of restricted_stock after analyzing the factors we reviewed in mandelbaum v commissioner supra mr stryker concludes that a discount of was applicable to the freely traded value of peracchio’s interests percentage points higher than the private_placement studies thus mr stryker derives his quantitative starting point percent from restricted_stock studies while restricted_stock studies certainly have some probative value in the context of marketability discount analysis see eg mccord v commissioner t c pincite mr stryker makes no attempt whatsoever to analyze the data from those studies as they relate to the transferred interests rather he simply lists the average discounts observed in several such studies effectively asking us to accept on faith the premise restricted_stock studies also referred to by mr stryker as private_placement studies compare the private-market price of restricted shares of public companies ie shares that because their issuance was not registered with the securities_and_exchange_commission sec generally cannot be sold in the public market for a certain period of time without sec registration with the coeval public-market price of such companies’ unrestricted shares mr stryker also considers factors discussed in revrul_77_287 1977_2_cb_319 which are generally subsumed within the mandelbaum factors that the approximate average of those results provides a reliable benchmark for the transferred interests absent any analytical support we are unable to accept that premise particularly in light of the fundamental differences between an investment_company holding easily valued assets such as the partnership and the operating companies that are the subject of the restricted_stock studies analysis of respondent’s expert unfortunately mr burns does not offer a satisfactory alternative to the inadequate analyses of petitioner’s experts following a brief analysis of six factors that may influence the size of the marketability discount he concludes in his written report it is reasonable to assume that a negotiation between buyer and seller would initially focus on a discount for lack of marketability in the range of to a discount above this range would not be justified for a conservatively-managed partnership holding highly liquid marketable_securities and cash investments while a discount below the range would ignore the costs and effort that might be required to find a willing buyer i believe that a fair outcome of such a negotiation between buyer and seller would entail an adjustment of approximately to reflect marketability concerns in his testimony at trial mr burns confirmed that the lower limit of his suggested range of discounts percent represents the typical sales commission charged by brokers of interests in private limited_partnerships however he also testified that an additional discount unspecified in degree would be warranted to account for the admittedly thin nature of that secondary market regarding his suggested upper limit of percent mr burns essentially testified that such figure derives from his attempt to extricate somehow from the restricted_stock studies the portion of the observed discount level which in his opinion readily translates to the transferred interests given the lack of quantitative evidence in support of that attempt as well as mr burns’s tacit acknowledgment that the lower limit of his suggested range of discounts is understated we are not persuaded by his opinion that the appropriate range of marketability discounts for the transferred interests i sec_5 to percent we are even less impressed by his arbitrary selection of the midpoint of that range percent as his suggested discount determination of the marketability discount having expressed our dissatisfaction with the experts’ respective analyses we must nevertheless determine an appropriate marketability discount for the transferred interests as noted above respondent’s expert states in his written report that a marketability discount above percent would not be justified for an entity with the characteristics of the partnership we treat that statement as a concession that a marketability discount of up to percent rather than the arbitrarily selected percent would be appropriate for the transferred interests because petitioner has failed to carry his burden of persuading us that a figure in excess of percent would be appropriate we utilize a 25-percent marketability discount for purposes of determining the fair_market_value of the transferred interests d valuation conclusion we conclude that the fair market values of the gifted interest and the sold interest on the valuation_date were dollar_figure and dollar_figure respectively determined as follows total nav percent of nav less 6-percent minority interest discount marketable value less 25-percent marketability discount fmv of 1-percent interest dollar_figure big_number big_number big_number big_number big_number fmv of 47-percent interest big_number fmv of 48-percent interest big_number to reflect the foregoing decision will be entered under rule for ease of computation we determine the fair_market_value of a 1-percent interest
